Case 1:20-cv-00038-SPW Document 14 Filed 05/14/20 Page 1 of 1

FIER
a a
IN THE UNITED STATES DISTRICT COURT MAY 1 4 2020
FOR THE DISTRICT OF MONTANA Clerk, US District Court
BILLINGS DIVISION District Of Montans

MARY HARPER, individually and on Case No. CV 20-38-BLG-SPW
behalf of all others similarly situated,

Plaintiff, ORDER
VS.
PURPLE INNOVATION, INC.

Defendant.

 

 

Upon review of Defendant’s Unopposed Motion to Stay Scheduling Order
Pending Resolution of Defendant’s Motion to Dismiss (Doc. 13), and for good
cause shown,

IT IS HEREBY ORDERED that the motion is GRANTED. All deadlines
set forth in this Court’s Scheduling Order (Doc. 4) are hereby STAYED until this
- Court issues its ruling on Defendant’s pending Motion to Dismiss (Doc. 9).

IT IS FURTHER ORDERED that the preliminary pretrial conference set
for Monday, June 8, 2020, at 1:30 p.m. is VACATED.

The Clerk of Court is directed to notify counsel of the making of this Order.

DATED this_/¥” day of May, 2020.

“SUSAN P. WATTERS
U.S. District Court Judge
